                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ROBERT MEEKER, et al.,                               CASE NO. C17-0376-JCC
10                            Plaintiffs,                  MINUTE ORDER
11            v.

12    STARFISH CHILDREN’S SERVICES, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. In their stipulated motion for approval of
18   their settlement agreement, the parties reference Amy Meeker’s declaration. (See generally Dkt.
19   No. 78.) That declaration is not attached to any of the parties’ recent filings. (See Dkt. Nos. 78,
20   79, 80, 81.) The parties are ORDERED to submit Amy Meeker’s declaration, referenced in their
21   stipulated motion for approval of their settlement agreement.
22          DATED this 18th day of July 2019.
23                                                           William M. McCool
                                                             Clerk of Court
24

25                                                           s/Tomas Hernandez
                                                             Deputy Clerk
26


     MINUTE ORDER
     C17-0376-JCC
     PAGE - 1
